DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 – 20 have been examined in this application.  This communication is the first action on the merits.
The filing date of the above referenced application is January 27, 2021.  The Application Data Sheet filed on January 27, 2021, claims foreign priority to Application 2020-023852, filed in Japan on February 14, 2020.  A certificate of availability of a certified patent document in a digital library for Application2020-023852 (JP) was issued by WIPO/DAS on February 16, 2021.  Examination is being undertaken in consideration of February 14, 2020, as the priority date.  The Information Disclosure Statements with filing dates of April 27, 2021, and October 1, 2021, have been acknowledged.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method for designating vehicle insurance comprising receiving input indicating status of a user of a vehicle, receiving input about a use situation of the vehicle, and outputting information indicating car insurance applied to the vehicle when the vehicle is in use.  The limitations of receiving input indicating status of a user of a vehicle and a use situation of the vehicle, and outputting information indicating car insurance applied to the vehicle, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a device, an input circuit and an output circuit to perform operations.  (The Examiner notes that dependent claims, further only recite additional elements of a storage device, a processor and a display unit to perform operations.)  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  (Specification page 6 line 15 through page 9 line 20, page 13 lines 20-35, and page 24 lines 3-21 additionally identify general computer components and communication operations, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.)  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more that an abstract an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 10, dependent from Claim 1, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 10 also do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computer components associated with receiving input indicating status of a user of a vehicle and a use situation of the vehicle, and outputting information indicating car insurance applied to the vehicle, is not an inventive concept.
Independent system Claim 11 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, system Claim 11 is substantially similar to method Claim 1.
Claims 12 – 20, dependent from Claim 11, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 12 – 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with receiving input indicating status of a user of a vehicle and a use situation of the vehicle, and outputting information indicating car insurance applied to the vehicle, is not an inventive concept.
Therefore, Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 11 – 19 are rejected under U.S.C. 103 as being unpatentable over Solomon et al, WO 2019/186221 in view of Rosenbaum, U.S 2018/0082496.

As per Claim 1,
Solomon teaches a control method of an insurance … [ ] … device that includes an input circuit and an output circuit, the control method comprising: (Solomon p.4 l.15-18, p.6 l.31 thru p.7 l.6, p.8 l.4-8 and Figs 1,2 read on an electronic control unit, and an on-board vehicle device with communication capability to an insurance company.) 
	receiving, by the input circuit, input of duty information indicating a duty status of a user of a vehicle; (Solomon p.13 l.16-19, p.18 l.18-20, p.19 l.12-14 and Fig 3 read on duty status of a user.) 
	receiving, by the input circuit, input of use information about a use situation of the vehicle; and (Solomon p.13 l.29-31 p.19 l.12-14 and Fig 3 read on use situation of a vehicle.) 
	outputting, by the output circuit, information indicating car insurance applied to the vehicle when the use information input into the input circuit indicates that the vehicle is in use. (Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Figs 1,2 read on communications relative to insurance inclusive of a vehicle being in use.)
Solomon does not teach:
… (insurance) switching
Rosenbaum, however, teaches:
… (insurance) switching (Rosenbaum ¶¶ [0010], [0022], [0088], [0100], [0105], [0123] and Figs 1,3 read on vehicle communications relative to insurance contract agreements and a plurality of insurers.)
It would have been obvious to one of ordinary skill in the art to include in the vehicle related  communications, and driver and vehicle operations of Solomon, the communications and insurance aspects of Rosenbaum since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with vehicle operations, insurance, and communication systems, with the motivation being to enhance insurance operations relative to vehicle systems. (see Rosenbaum ¶¶ [0003],[0004], [0008], [0249].)

As per Claim 2,
Solomon in view of Rosenbaum teaches the control method of an insurance switching (see Rosenbaum ¶¶ [0010], [0022], [0088], [0100], [0105], [0123] and Figs 1,3 referenced above in Claim 1, as to switching.) device according to claim 1, wherein
	the insurance switching device further includes a storage device, (Solomon p.8 l.18-31, p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Fig 2 read on an onboard vehicle device with storage.)
	the storage device stores therein insurance switching information in which identification information about the vehicle, identification information about the user, the duty status of the user, and the car insurance according to the duty status of the user are associated with one another, and (Solomon p.13 l.16--31, p.18 l.18-20, p.19 l.12-14 and Fig 3 read on association of a duty status and vehicle use.)
	a car insurance applied to the vehicle is the car insurance associated with the duty status indicated by the duty information input into the input circuit in the insurance switching information. (see Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Figs 1,2 referenced above in Claim 1.)

As per Claim 3,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 2, wherein
	the duty status is on duty or off duty, (Solomon p.13 l.16-19, p.18 l.18-20, p.19 l.12-14 and Fig 3 read on duty status of a user, inclusive of work purpose or other travel.)
the identification information about the vehicle, the identification information about the user, first car insurance applied when the user is on duty, (Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Figs 1,2 read on communications relative to insurance inclusive of a vehicle being in use.) and second car insurance applied when the user is off duty are associated with one another in the insurance switching information, (Rosenbaum ¶¶ [0010], [0022], [0088], [0100], [0101], [0105], [0123] and Figs 1,3 read on vehicle communications relative to insurance contract agreements, a plurality of insurers and a particular user.)
the control method includes:
outputting, by the output circuit, the first car insurance registered in the insurance switching information as the car insurance applied to the vehicle when the duty information defines that the user is on duty at a time at which the use information is input into the input circuit; and (Solomon p.16 l.25 through p.17 l.5, p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Figs 1,2,4 read on outputting communications relative to insurance and a vehicle being in use.)
outputting, by the output circuit, the second car insurance registered in the insurance switching information as the car insurance applied to the vehicle when the duty information defines that the user is off duty at a time at which the use information is input into the input circuit. (id. Rosenbaum, directly above.)

As per Claim 4,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 3, wherein
the insurance switching device further includes a processor, and (Solomon p.8 l.18-31, p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Fig 2 read on an onboard vehicle device with a processor.)
the control method includes:
selecting, by the processor, the first car insurance registered in the insurance switching information when the duty information input into the input circuit indicates that the user is on duty; (see Solomon p.16 l.25 through p.17 l.5, p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Figs 1,2,4 referenced above in Claim 3.)
selecting, by the processor, the second car insurance registered in the insurance switching information when the duty information input into the input circuit indicates that the user is off duty; and (see Rosenbaum ¶¶ [0010], [0022], [0088], [0100], [0101], [0105], [0123] and Figs 1,3 reference above in Claim 3.)
outputting, by the output circuit, the car insurance selected by the processor from the first car insurance and the second car insurance. (id. Rosenbaum, directly above.)

As per Claim 5,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 3, wherein a first use form of the vehicle when the user is on duty and a second use form of the vehicle when the user is off duty are further associated in the insurance switching information. (Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l.14-18, p.19 l.17 -32 and Figs 1,2 read on communications relative to a vehicle being in use, and display communications subject to a plurality of user profiles and vehicles.)

As per Claim 6,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 5, wherein
	the first use form is exclusive use of the vehicle by the user, and (Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l.14-18, p.13 l.16-19, p.19 l.17 -32 and Figs 1,2 read on communications relative to a vehicle being in use, and display communications subject to a plurality of user profiles and vehicles.  The Examiner notes that Solomon p.13 l.16-19 identify an exclusive use of a vehicle by a user.) 
	the second use form is carsharing. (Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l.14-18, p.13 l.16-19, p.19 l.17 -32 and Figs 1,2 read on communications relative to a vehicle being in use, and display communications subject to a plurality of user profiles and vehicles.  The Examiner notes that user subject to a plurality of profiles and vehicle identifies car sharing.)

As per Claim 7,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 5, wherein
	the first use form is carsharing, and (see Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l.14-18, p.13 l.16-19, p.19 l.17-32 and Figs 1,2 referenced above in Claim 6.)
	the second use form is exclusive use of the vehicle by the user. (see Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l.14-18, p.13 l.16-19, p.19 l.17 -32 and Figs 1,2 reference above in Claim 6.  The Examiner considers that presentation of a first-use form versus a second-use form to relate simply to a presentation distinction between two forms.)

As per Claim 8,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 5, further comprising:
	receiving, by the input circuit, input of the use form of the vehicle; and (see Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l.14-18, p.13 l.16-19, p.19 l.17 -32 and Figs 1,2 referenced above in Claim 6.)
outputting, by the output circuit, an alert when a combination of the use form input into the input circuit and the duty status of the user at a time at which the use form is input into the input circuit does not coincide with a combination of the use form and the duty status that are defined in the insurance switching information. (Rosenbaum ¶¶ [0010], [0022], [0088], [0100], [0105], [0123] and Figs 1,3 read on vehicle communications relative to insurance contract agreements, a plurality of drivers and insurers, and communications subject to authorized vehicle operation.)

As per Claim 9,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 2, wherein
	the storage device further stores therein terms of use of the vehicle, and (see Solomon p.8 l.18-31, p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l14-18 and Fig 2 referenced above in Claim 2.)
the control method further includes outputting, by the output unit, an alert when the use situation of the vehicle violates the terms of use (see Rosenbaum ¶¶ [0010], [0022], [0088], [0100], [0105], [0123] and Figs 1,3 referenced above in Claim 8.)

As per Claim 11,
The Examiner notes that Claim 11 reads as follows:
An insurance switching system comprising:
	an on-board device that is capable of being mounted on a vehicle; and
	an insurance switching device that is capable of communicating with the on-board device, wherein
	the on-board device outputs use information about a use situation of the vehicle to the insurance switching device,
	the insurance switching device includes:
	a first input circuit; and a first output circuit,
	the first input circuit receives input of the use information about the use situation of the vehicle from the on-board device, and further receives input of duty information indicating a duty status of a user of the vehicle from a further information processing device, and
	the first output circuit outputs information indicating car insurance applied to the vehicle in accordance with the duty status of the user when the use information input into the first input circuit indicates that the vehicle is in use.
Claim 11 is directed to the system which is implied by the method of Claim 1 and is therefore rejected under the same rationale as Claim 1.

As per Claim 12,
The Examiner notes that Claim 12 reads as follows:
The insurance switching system according to claim 11, wherein
	the insurance switching device further includes a storage device,
	the storage device stores therein insurance switching information in which identification information about the vehicle, identification information about the user, the duty status of the user, and the car insurance according to the duty status of the user are associated with one another, and
	a car insurance applied to the vehicle is the car insurance associated with the duty status indicated by the duty information input into the first input circuit in the insurance switching information.
Claim 12 is directed to the system which is implied by the method of Claim 2 and is therefore rejected under the same rationale as Claim 2.

As per Claim 13,
The Examiner notes that Claim 13 reads as follows:
The insurance switching system according to claim 12, wherein
	the duty status is on duty or off duty,
	the identification information about the vehicle, the identification information about the user, first car insurance applied when the user is on duty, and second car insurance applied when the user is off duty are associated with one another in the insurance switching information,
	the first output circuit outputs the first car insurance registered in the insurance switching information as the car insurance applied to the vehicle when the duty information defines that the user is on duty at a time at which the use information is input into the first input circuit, and outputs the second car insurance registered in the insurance switching information as the car insurance applied to the vehicle when the duty information defines that the user is off duty at a time at which the use information is input into the first input circuit.
Claim 13 is directed to the system which is implied by the method of Claim 3 and is therefore rejected under the same rationale as Claim 3.

As per Claim 14,
The Examiner notes that Claim 14 reads as follows:
The insurance switching system according to claim 13, wherein
	the insurance switching device further includes a processor,
	the processor selects the first car insurance registered in the insurance switching information when the duty information input into the first input circuit indicates that the user is on duty,
	the processor selects the second car insurance registered in the insurance switching information when the duty information input into the first input circuit indicates that the user is off duty, and
	the first output circuit outputs the car insurance selected by the processor from the first car insurance and the second car insurance.
Claim 14 is directed to the system which is implied by the method of Claim 4 and is therefore rejected under the same rationale as Claim 4.

As per Claim 15,
The Examiner notes that Claim 15 reads as follows:
The insurance switching system according to claim 13, wherein a first use form of the vehicle when the user is on duty and a second use form of the vehicle when the user is off duty are further associated in the insurance switching information.
Claim 15 is directed to the system which is implied by the method of Claim 5 and is therefore rejected under the same rationale as Claim 5.

As per Claim 16,
The Examiner notes that Claim 16 reads as follows:
The insurance switching system according to claim 15, wherein
the first use form is exclusive use of the vehicle by the user, and
the second use form is carsharing.
Claim 16 is directed to the system which is implied by the method of Claim 6 and is therefore rejected under the same rationale as Claim 6.

As per Claim 17,
The Examiner notes that Claim 17 reads as follows:
The insurance switching system according to claim 15, wherein
the first use form is carsharing, and
the second use form is exclusive use of the vehicle by the user.
Claim 17 is directed to the system which is implied by the method of Claim 7 and is therefore rejected under the same rationale as Claim 7.

As per Claim 18,
The Examiner notes that Claim 18 reads as follows:
The insurance switching system according to claim 15, wherein
the on-board device includes:
a display unit;
a second input circuit; and
a second output circuit,
the first input circuit further receives input of the use form of the vehicle from the on-board device when use of the vehicle starts,
the first output circuit outputs an alert to the on- board device when a combination of the use form input into the first input circuit and the duty status of the user at a time at which the use form is input into the first input circuit does not coincide with a combination of the use form and the duty status that are defined in the insurance switching information,
the second input circuit receives input of the alert from the insurance switching device, and
the second output circuit outputs the alert to the display unit.
Claim 18 is directed to the system which is implied by the method of Claim 8 and is therefore rejected under the same rationale as Claim 8.

As per Claim 19,
The Examiner notes that Claim 19 reads as follows:
The insurance switching system according to claim 12, wherein
the on-board device includes:
a display unit;
a second input circuit; and
a second output circuit,
the storage device further stores therein terms of use of the vehicle,
the first output circuit outputs an alert to the on- board device when the use situation of the vehicle violates the terms of use,
the second input circuit receives input of the alert from the insurance switching device, and
the second output circuit outputs the alert to the display unit.
Claim 19 is directed to the system which is implied by the method of Claim 9 and is therefore rejected under the same rationale as Claim 9.

Claims 10 and 20 are rejected under U.S.C. 103 as being unpatentable over Solomon et al, WO 2019/186221 in view of Rosenbaum, U.S 2018/0082496 as applied to Claims 9 and 19 above, and further in view of Cao, U.S. 2016/0364812.

As per Claim 10,
Solomon in view of Rosenbaum teaches the control method of an insurance switching device according to claim 9, wherein the terms of use define … [ ] … when the vehicle is exclusively used by the user. (see Solomon p.2 l.33, p3. l.22, p.4 l.4, p.4 l.15-18, p.12 l.14-18, p.13 l.16-19, p.19 l.17 -32 and Figs 1,2 referenced above in Claim 6.)
Solomon in view of Rosenbaum does teach:
a region in which the vehicle is capable of running
Cao, however, teaches:
a region in which the vehicle is capable of running (Cao ¶¶ [0077], [0081], [0082], [0096] and Fig 2B read on a designated boundary for a vehicle and a region in which the vehicle is capable of running.)
It would have been obvious to one of ordinary skill in the art to include in the vehicle related  communications, and driver and vehicle operations of Solomon in view of Rosenbaum, the transportation and vehicle boundary aspects of Cao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with transportation, vehicle operations and communications, with the motivation being to enhance travel management options through ride sharing services. (see Cao ¶¶ [0001] – [0003], [0020].)

As per Claim 20,
The Examiner notes that Claim 20 reads as follows:
The insurance switching system according to claim 19, wherein the terms of use define a region in which the vehicle is capable of running when the vehicle is exclusively used by the user.
Claim 20 is directed to the system which is implied by the method of Claim 10, and is therefore rejected under the same rationale as Claim 10.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Lee et al., U.S. 2020/0196121 identifying telematics and communications among a fleet of vehicles to a management server.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                      October 3, 2022